
	
		II
		110th CONGRESS
		1st Session
		S. 52
		IN THE SENATE OF THE UNITED STATES
		
			January 4, 2007
			Mr. Isakson (for himself
			 and Mr. Chambliss) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Tennessee Valley Authority Act of 1933 to
		  increase the membership of the Board of Directors and require that each State
		  in the service area of the Tennessee Valley Authority be represented by at
		  least 1 member.
	
	
		1.Membership of board of
			 directorsSection 2(a)(1) of
			 the Tennessee Valley Authority Act of 1933 (16 U.S.C. 831(a)(1)) is
			 amended—
			(1)by striking 9 and inserting
			 13; and
			(2)by striking
			 at least and all that follows and inserting , of whom at
			 least 1 member shall be a legal resident of each State in the service area of
			 the Corporation..
			
